Citation Nr: 1400879	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  07-37 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include as due to an undiagnosed illness.

2.  Entitlement to an initial rating in excess of 30 percent for glaucoma, right eye, status post trabeculectomy


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran served on active duty from November 1987 to November 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran was scheduled for a September 2009 Central Office hearing in conjunction with his claim, but failed to appear following proper notice of the hearing. As VA did not receive notice of a request for rescheduling, his request is considered withdrawn. 38 C.F.R. § 38.702(d) (2013).

In November 2009, the Board remanded the issue of entitlement to service connection for a disability manifested by cardiomegaly, claimed as a heart disability, to include as due to undiagnosed illness to the RO for additional notice and development. In October 2011, the Board denied the claim. In September 2012, pursuant to a Joint Motion for Remand, the Court of Appeals for Veterans Claims (Court) vacated the Board's October 2011 decision and remanded the matter for further consideration. 

The issues of entitlement to service connection, on a direct basis, for a skin condition and chronic pain syndrome, service connection, on a secondary basis, for depressive disorder/major depression, anxiety disorder, hypertension, and erectile dysfunction, and for an increased rating for posttraumatic stress disorder and a claim for a total disability rating based on individual unemployability, have been raised by the record (in June 2010, May 2013, and October 2013 communications from the Veteran), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA paperless and VBMS claims files does not reveal any additional documents pertinent to the present appeal. 

In its October 2011, the Board remanded the issue of entitlement to an initial rating in excess of 30 percent for glaucoma, right eye, status post trabeculectomy, for the issuance of a statement of the case, and for the Veteran to be provided the opportunity to perfect an appeal. To date, no such statement of the case has been issued.  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim remaining on appeal has been accomplished.

2.  The Veteran has a clinical diagnosis of nonischemic cardiomyopathy.

3.  The Veteran's heart disorder is not related to service, nor may it be presumed to be related to service.  


CONCLUSION OF LAW

The criteria for service connection for a heart disability, to include as due to undiagnosed illness, are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing. See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC). Id; Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Id.

In this appeal, March 2006 and February 2010 letters provided notice to the Veteran of the evidence and information needed to substantiate his claim for service connection remaining on appeal. These letters also informed the Veteran of what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA. The letters further requested that the Veteran submit any additional information or evidence in his possession that pertained to his claim. These letters also provided the Veteran with information regarding disability ratings and effective dates consistent with Dingess/Hartman.

After issuance of the above letters, and providing the Veteran and his representative additional opportunity to respond, the RO readjudicated the issue remaining on appeal in July 2011, September 2011, and September 2013 supplemental statements of the case.  Hence, the Veteran is not shown to be prejudiced by the timing of VCAA-compliant notice. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the SOC or SSOC, is sufficient to cure a timing defect).

Additionally, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal. Pertinent medical evidence of record includes the Veteran's service treatment records, VA medical records, the report of a July 2011 VA heart examination, and an August 2013 supplemental opinion. Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the appellant has been notified and made aware of the evidence needed to substantiate the claim herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim. Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal. Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture. See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error). See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Merits of the claim

In order to establish entitlement to service connection for any disability on a direct basis, the record must contain (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In certain cases, competent lay evidence may demonstrate the presence of any of these elements. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection can be granted for certain diseases, including cardiovascular disease, if manifest to a compensable degree within one year of separation from active service. Such disease shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. 
§ 3.303(b). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a Persian Gulf Veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.

A Persian Gulf Veteran is defined as a Veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War. 38 U.S.C.A. § 1117(f).

A "qualifying chronic disability" includes (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorder) that is defined by a cluster of signs or symptoms. See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(2).

The Board notes that the period within which such disabilities must become manifest to a compensable degree in order for entitlement to compensation to be established is December 31, 2011. 38 C.F.R. § 3.317(a)(1)(i).  Furthermore, the chronic disability must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).

The term "objective indications of a qualifying chronic disability" include both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include the following: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders. 38 U.S.C.A. § 1117(g).

No presumptions may be invoked on the basis of advancement of the disease when first definitely diagnosed for the purpose of showing its existence to a degree of 10 percent within the applicable period. This will not be interpreted as requiring that the disease be diagnosed in the presumptive period, but only that there be then shown by acceptable medical or lay evidence characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis. Symptomatology shown in the prescribed period may have no particular significance when first observed, but in the light of subsequent developments it may gain considerable significance. Cases in which a chronic condition is shown to exist within a short time following the applicable presumptive period, but without evidence of manifestations within the period, should be developed to determine whether there was symptomatology which in retrospect may be identified and evaluated as manifestation of the chronic disease to the required 10-percent degree. See 38 C.F.R. § 3.307(c).

Where the evidence does not warrant presumptive service connection the United States Court of Appeals for the Federal Circuit has determined that a Veteran is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran served in the Persian Gulf, from August 1, 1990 to August 30, 1990, during the requisite time period under 38 C.F.R. § 3.317.

An April 1991 service treatment record reflects that the Veteran was treated for alcohol dependence. At that time he denied a history of cardiovascular problems. Physical examination revealed regular rate and rhythm and no murmurs or rubs. 

A February 1995 VA medical record reflects that the Veteran was seen for complaints of chest discomfort. A chest x-ray revealed a borderline cardiac silhouette, stating that the heart silhouette had increased since the prior examination and "may be due to decreased inspiratory effort as compared to the prior examination." 

A December 1997 VA medical record reflects that the Veteran complained of having difficulty breathing and some dizziness. The impression was musculoskeletal pain. He was found to have a normal sinus rhythm.

A December 1997 chest x-ray noted that comparison is made to previous study from February 1995 and demonstrates cardiomegaly which is remarkable for this Veteran's stated age of 29. An echocardiogram revealed structurally normal valves, mild tricuspid and mitral regurgitation, and normal heart size (no cardiomegaly) and systolic function with normal ejection fraction of 55 percent. 

In July 1998, a VA medical record reflects that the Veteran complained of shortness of breath and chest pressure. A heart murmur was noted on examination. 
The examiner questioned whether the Veteran had cardiomegaly related to a history of long-term bodybuilding. 

A September 1998 echo cardiogram revealed normal left ventricle size and systolic function. Structurally normal aortic, mitral and tricuspid valves with mild tricuspid regurgitation and mitral regurgitation. No evidence of intracardiac masses, thrombi or vegetations. No pericardial effusion. 

A November 2010 VA medical record reflects that the Veteran denied cardiac problems. 

A July 2011 VA heart examination report reflects that the VA examiner, Dr. K.A.S, reviewed the claims file, performed a physical examination, and considered the Veteran's assertions.  The Veteran stated that a few years prior, he had problems with trouble breathing, hyperventilating, and chest pain. He now describes the pain shooting down the left shoulder and arm. He gets short of breath, but takes Albuterol. 

Physical examination revealed no congestive heart failure and no pulmonary hypertension. Heart sounds were present and rhythm was regular. There was no evidence of abnormal breath sounds. The Veteran presented with a muscular build, normal posture, and no distress. A cardiopulmonary exercise evaluation was performed and was normal. He had somewhat severe dyspnea. The impression was negative symptom-limited exercise study to peak heart rate achieved with average functional capacity. Heart size was normal as determined by echocardiogram. The Veteran had a normal sinus rhythm. A chest x-ray revealed no acute cardiopulmonary disease. The diagnosis was mildly reduced systolic function of the heart with global hypokinesis and ejection fraction of 45 to 50 percent. No cardiomegaly. No valvular problems. No ischemic heart disease. The trivial tricuspid and mitral regurgitation are normal variants. 

The VA examiner opined that the Veteran's mildly reduced systolic function of the heart with global hypokinesis was less likely as not caused by or a result of in-service illness, injury, or event. The VA examiner opined that the findings of no current or ongoing cardiomegaly, no significant valve problems, trivial tricuspid and mitral regurgitation are normal variants, the heart being normal in size with no wall thickening and no dilation do not indicate a clinically significant heart abnormality at this time and do not correlate with the Veteran's symptoms. In light of a structurally normal heart, the mild reduction in estimated ejection fraction could be due to variation in testing procedure. Furthermore, the Veteran's stress test was negative for ischemia, so there is no clinically significant coronary artery disease at this time. 

The examiner issued an addendum to her opinion in August 2013.  She stated that the Veteran's symptoms indicate the known clinical diagnosis of nonischemic cardiomyopathy.  The examiner further opined that it was less likely than not that the Veteran's nonischemic cardiomyopathy was caused by or incurred during service.  As a rationale, she stated

There is no evidence of record that the Veteran's nonischemic cardiomyopathy had its onset during military service.  A physical exam dated 4/4/91 revealed a normal heart exam with regular rate and rhythm and no murmurs.  There are no documented reports of symptoms attributable to cardiomyopathy.  Veteran's primary symptom at presentation with cardiomyopathy in 2012 nearly 21 years after discharge, was dyspnea (shortness of breath).  

An echocardiogram performed on 8 Sept 1998, nearly seven years after discharge from service, and reported in Richmond VAMC CPRS records, indicates a normal left ventricle size and systolic function with an estimated ejection fraction of 55%.  This is not consistent with a diagnosis of cardiomyopathy.  The test was performed at that time to evaluate for possible cardiomegaly (heart enlargement) after a chest x-ray showed a larger than normal heart silhouette and also for heart murmur.  Cardiomegaly was not confirmed on echocardiogram.  Reasons for heart enlargement on x-ray include position and interpretation, which is why a confirmatory test, such as echocardiogram is ordered.  Mild tricuspid and mitral regurgitation were noted on this test.  Further echocardiograms up to the present time, including April 2013, have indicated trace or trivial mitral and tricuspid regurgitation, and these findings do not appear to be the causes of or otherwise related to the Veteran's current cardiomyopathy.

Veteran's cardiomyopathy became clinically apparent in 2012 when he developed acute symptoms including dyspnea, was admitted to the hospital, and fully evaluated with the resulting diagnosis. 

The examiner also opined that the Veteran does not have a chronic disability resulting from an undiagnosed illness or medically unexplained, chronic multisymptom illness.  As a rationale, the examiner stated that the

Veteran has a specific diagnosis related to one organ system (cardiac).  The illness has a specific and clear diagnosis, nonischemic cardiomyopathy.  The symptoms which can include dyspnea, fatigue, dizziness, fainting, swelling of the lower extremities, heart palpitation. Potential causes of nonischemic cardiomyopathy include viral illness, inherited, idiopathic, alcoholism, drug abuse, endocrine disorders, such as diabetes or thyroid disease.  Most cases are idiopathic (an exact cause is not known).  

The examiner discussed the available relevant medical literature and the Veteran's treatment records and concluded that 

(g)iven the totality of the evidence available to this examiner and the current state of the medical and scientific evidence on causes of nonischemic cardiomyopathy, this examiner finds insufficient evidence to support an opinion in Veteran's favor and opines that it is less likely than not that the Veteran's nonischemic cardiomyopathy is related to any particular environmental exposure experienced during service in Southwest Asia.

The Veteran has a diagnosis of nonischemic cardiomyopathy.  As such, there is no basis on which service connection may be granted under the provisions of 38 C.F.R. § 3.317. 

Post-service medical evidence reflect that the Veteran was first treated for complaints of chest discomfort in February 1995, and was found at that time to have borderline cardiac silhouette, more than 3 years after discharge from service. Such time period is well beyond the presumptive period for establishing service connection for cardiovascular disease as a chronic disease. See 38 C.F.R. §§ 3.307, 3.309. The Board notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that weighs against a claim for service connection. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Nor is there any probative medical evidence linking the Veteran's currently diagnosed heart disorder to service. In August 2013 another VA examiner, Dr. N.P.C., opined that the cause of the Veteran's heart failure/cardiomyopathy was uncertain. Dr. N.P.C. noted that although it is possible the condition might be related to exposure to fumes during the Gulf War, in the majority of cases no definite cause is found. This opinion is of no probative value as the term "might" in the context of possibility, is the equivalent of "may," and too speculative to establish a medical nexus. Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in the term of "may" also implies "may or may not" and is too speculative to establish a medical nexus). Therefore, the VA examiner's opinion is neither favorable nor unfavorable and the AMC was correct in rejecting the evidence as favorable to the claim. The only medical opinion to address the issue of nexus weighs against the claim. In this regard, the VA examiner, Dr. K.A.S, opined that the Veteran's nonischemic cardiomyopathy was less likely as not caused by or a result of in-service illness, injury, or event. The Board finds that this VA examiner's opinions constitute probative evidence on the nexus question, as they are based on review of the Veteran's documented medical history and assertions and examination and a review of the available relevant medical literature. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993). Furthermore, this VA examiner provided a definitive opinion that was clear and provided reasons and bases for the conclusion rendered.

Significantly, neither the Veteran nor his representative has presented or identified any contrary medical opinion that would, in fact, support the claim for service connection for a disability manifested by nonischemic cardiomyopathy, claimed as a heart disability, to include as due to undiagnosed illness. 

Additionally, the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). However, symptoms of chest discomfort, shortness of breath, and chest pain require specialized training for a determination as to diagnosis and causation, and are therefore not susceptible of lay opinions on etiology. The Veteran's statements with regard to his subjective complaints and his history are competent and credible, but they do not constitute competent medical evidence for the purpose of establishing a diagnosis and nexus to service. 

Under these circumstances, the Board concludes that the claim for service connection for a heart disability, to include as due to undiagnosed illness, must be denied. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a heart disability is denied.



REMAND

In a March 2010 rating decision, the AMC effectuated the Board's November 2009 decision that granted service connection for glaucoma, right eye, status post trabeculectomy. In doing so, the AMC assigned an initial 30 percent disability rating, effective from February 24, 2006. In June 2010, the Veteran submitted his notice of disagreement with the initial 30 percent disability rating assigned for glaucoma, right eye, status post trabeculectomy. 

A statement of the case (SOC) has not been sent to the Veteran regarding this issue. In Manlincon v. West, 12 Vet. App. 238 (1999), the Court indicated that in a case in which a Veteran expressed disagreement in writing with a decision by an agency of original jurisdiction and the agency of original jurisdiction failed to issue an SOC the Board remanded the matter for issuance of an SOC. 

In October 2011, the Board remanded the claim and directed the RO to issue a statement of the case.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders." See Stegall v. West, 11 Vet. App. 268, 271 (1998).  To date, no such action has been taken by the RO.  Therefore, another remand to rectify the noncompliance is necessary. Id.

Accordingly, this matter is REMANDED for the following action:

The AMC/RO should issue a Statement of the Case to the Veteran, addressing the issue of an initial rating in excess of 30 percent for glaucoma, right eye, status post trabeculectomy stemming from his disagreement with the March 2010 rating decision. The Veteran must be advised of the time limit in which he may file a substantive appeal. 38 C.F.R. § 20.302(b). To perfect the appeal, he must timely file a substantive appeal, otherwise the appeal should be closed without being returned to the Board.

Thereafter, if the appeal is timely perfected, and if indicated, the case should be returned to the Board for the purpose of appellate disposition. The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


